DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are not persuasive. 
Applicant stated “Applicant traverses the Examiner’s apparent conclusion, by virtue of Cohen being asserted as prior-art to the present application, that the various claims lack adequate support or enablement to prior-filed applications 61/330,140 and 13/099,266 upon which the present application claims priority. Importantly, the Examiner’s apparent allegations fail to present a prima facie case as the Examiner has not evidenced his allegations with any support in Applicant’s specification; specifically, the Examiner has not identified what portions of the present application provide support for claims 1, and 7-11, but which are not found in the earlier filed applications. Should the Examiner maintain the priority determination in a subsequent Office action, Applicant requests that the Examiner specifically identify which portions of Applicant’s specification that the Examiner is basing his priority determination on.”
This argument is illogical. Whether or not application 13/099,266, 14/529,963, or the present application provides support for claim 1 has no bearing on the fact that application 61/330,140 does not provide support for claim 1. The priority determination is based on claimed limitations and the absence of these limitations from the priority application. Disclosure of "circuitry configured to shut off the electronic smoking device based on activation time of the vaporizer exceeding a predetermined period of time and control periodic dosage over a predefined time interval less than a predefined life of the electronic smoking device", as required by claim 1, is absent from application 61/330,140 and therefore application 61/330,140 cannot be relied upon for priority for claim 1. Similarly “circuitry configured to shut off the electronic smoking device after a determined amount of usage has occurred that exceeds a predetermined limit; and a sensor for determining usage; wherein the circuitry is further configured to incapacitate the sensor if the determined amount of usage exceeds the predetermined limit”, as required by claims 10 and 11, is absent from application 61/330,140. Cohen therefore is prior art to the present application. 
Applicant argues “in reference to claim 13, the Examiner- cited col. 4:20-33 of McCafferty teaches entering a dormant mode after a smoking session of the smoking article exceeds a predetermined period of time (15 minutes for example). However, claim 13 refers to “periodic vaporizer activation time” which would exclude time between puffs during a smoking session whereas McCafferty appears to track the length of time from a first puff during a smoking session inclusive of time gaps between puffs. As such, McCafferty would not appear to teach the elements of claim 13.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an activation time that excludes time between puffs during a smoking session) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant argues “It is unclear how the present Office action can simultaneously assert art-based rejections against claims the Examiner asserts to be patentably indistinct from claim 1 of U.S. Patent no. 10,638,795. These two contradicting statements by the Examiner render the basis of the art- based rejection of claim 1 improper. If it is true that claim 1 of the present application are patentably indistinct from claims 1 of U.S. Patent no. 10,638,795, the presumption of validity of U.S. Patent no. 10,638,795 would make a proper art-based rejection of these Examiner alleged patentably indistinct claims illogical.” These two statements do not contradict one another at all. Claim 1 of the ‘795 patent recites “circuitry configured to shut off the electronic smoking device based on activation time of the vaporizer exceeding a predetermined period of time, and control periodic dosage over a predefined time interval less than the a predefined life of the electronic smoking device, wherein the circuitry is configured to limit vaporizer activation over the predefined life of the electronic smoking device.” Claim 1 of the instant application does not contain each limitation, meaning that an art-based rejection of claim 1 is proper despite the validity of the ‘795 patent and the nonstatutory obviousness-type double patenting rejection over the ‘795 patent. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either 
The same logic applies to applicant’s arguments against the nonstatutory obviousness-type double patenting rejection of claims 10-14. Claim 8 of the ‘337 patent recites “the controller circuitry is configured to permanently disable the electronic smoking device after a cumulative vaporizer activation time exceeds a predetermined limit”, which is absent from instant claims 10, 11, 13, and 14. An art-based rejection was not asserted against claim 12, which does contain this limitation. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7-9 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cohen (US 2011/0036346). 
Regarding claim 1, 
Regarding claims 7-9, Cohen teaches  the circuitry is configured to determine how long a vaporizer has been periodically active; activate the vaporizer if the vaporizer has been activated a periodic amount of time less than a predetermined interval time limit; and idle the vaporizer if the vaporizer has been activated a periodic amount of time equal to or greater than the predetermined interval time limit wherein the periodic amount of time comprises a period of time the vaporizer has been turned on since the last time the vaporizer has been turned on, wherein the predetermined interval time limit comprises a constant that sets a limit for the time period the vaporizer may stay turned on during any given period of time [0039-0044]. 
Claim Rejections - 35 USC § 103
Claims 10, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katase (US 2005/0016550) in view of McCafferty (US 5,372,148). 
Katase teaches an electronic smoking device comprising the following: a housing; a liquid compartment for storing a liquid within the housing [0085]; a vaporizer positioned in the housing and configured to receive liquid from the liquid compartment [0116]; circuitry connected to the vaporizer [0099]; and a sensor for determining usage [0108].
Katase does not teach the circuitry is configured to shut off the electronic smoking device after a determined amount of usage has occurred that exceeds a predetermined limit incapacitate the sensor if the determined amount of usage exceeds the predetermined limit. McCafferty teaches an electronic smoking device wherein the circuitry is configured to shut off the electronic smoking device after a determined amount of usage has occurred that exceeds a predetermined limit incapacitate the sensor if the determined amount of usage exceeds the predetermined limit, wherein the determined amount of usage is periodic vaporizer activation time [col. 4, l. 20-33]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the smoking device of Katase to prevent excessive usage of the device. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katase and McCafferty as applied to claim 10 above, and further in view of Cohen. 
Modified Katase does not teach the determined amount of usage is cumulative vaporizer activation time. Cohen teaches an electronic smoking device wherein the determined amount of usage is cumulative vaporizer activation time [0044], which would have been obvious to one of ordinary skill in the art to apply to the device of modified Katase to prevent excessive usage of the device over a cumulative period of time. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,638,795. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are taught by the claims of the ‘795 patent. 
Claims 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-11 of U.S. Patent No. 9,907,337. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are taught by the claims of the ‘337 patent. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/               Examiner, Art Unit 1747